Citation Nr: 0315119	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
26, 1997, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Whether the veteran filed a timely notice of disagreement 
(NOD) regarding entitlement to an effective date earlier than 
November 26, 1997, for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1999 RO 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which increased the 
rating of the veteran's service-connected PTSD from 50 to 70 
percent and granted TDIU, both effective November 26, 1997.  
The claims file was subsequently transferred to the RO in San 
Diego, California.  For reasons explained below, the Board 
has recharacterized the issues as set forth on the preceding 
page.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003)(DAV).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ.  Under 
DAV, supra, the Board may not provide such notice on its own.  
Furthermore, the record reflects that in the veteran's June 
1999 notice of disagreement (NOD) with the April 1999 rating 
decision (of which the veteran was notified in a May 1999 
letter), he specifically disagreed only with the effective 
date assigned for the 70 percent rating for PTSD.  There is 
no indication that the veteran ever filed a NOD as to the 
effective date assigned for TDIU (unless a VA Form 646 from 
the veteran's representative dated in March 2002 is construed 
as an NOD).  Because that March 2002 VA Form 646 was received 
nearly three years after the April 1999 decision, the Board, 
in a February 2003 letter, notified the veteran that it 
appeared he failed to file a timely NOD with the effective 
date for TDIU.  The letter further informed him that if it 
was found that a timely NOD was indeed not filed as to that 
issue, the Board would have to dismiss the appeal on that 
issue for lack of jurisdiction.  The veteran was also 
notified that said issue would be held in abeyance for 60 
days from the date of the letter so that he and/or his 
representative could furnish additional argument or evidence.  
Sixty days have passed since the date of the letter, and 
there has been no response from the veteran or his 
representative.  However, under the Court and Federal Circuit 
cases cited above, the Board has no recourse but to remand 
the case for correction of the VCAA notice deficiency 
described above.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, and their 
impact on his claims.  He should be 
specifically notified of what would be 
needed to establish an effective date 
earlier than November 26, 1997, for a 70 
percent rating for PTSD and of the 
regulations pertaining to filings of NODs 
(including timeliness of filing).  He 
should be notified of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  
He should be informed that if it is 
determined that he did not file a timely 
NOD as to the issue of entitlement to an 
earlier effective date for a TDIU, that 
particular claim may be dismissed for 
lack of Board jurisdiction.  

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claims.  If they remain 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




